UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

SHAKUR JAHAD,

Plaintiff,

-against- 19-CV-4066 (NSR)

E. HOLDER, MEDICAL DOCTOR — SUPPLEMENTAL ORDER OF SERVICE
ARTHROSCOPIC SURGEON: N.

MURTHA, MEDICAL DOCTOR —
PRIMARY PHYSICIAN,

 

Defendants.
NELSON S. ROMAN, United States District Judge:

 

On May 6, 2019, Plaintiff, currently incarcerated at Sing Sing Correctional Facility,
initiated this action, pro se, under 42 U.S.C. § 1983, alleging that Defendants are violating his
constitutional rights. (ECF No. 2.) By Order of Service dated June 5, 2019, this Court directed
the United States Marshals Service (the “Marshals”) to assist Plaintiff in serving his Complaint on
all Defendants. (ECF No. 6.) On August 26, 2019, Defendant E. Holder’s service was returned,
unexecuted, by the Marshals. (ECF No. 9.) Accordingly, in a Valentin Order dated September 27,
2019, the Court directed the New York State Office of the Attorney General (““NYOAG”), located
at 44 South Broadway, White Plains, NY 10601, to ascertain the correct name and address for
Defendant E. Holder. (ECF No. 12.) On November 7, 2019, NYOAG informed the Court that
there was no person named Holder employed as a physician by the New York State Department of
Corrections and Community Supervision. Later, on December 5, 2019, NYOAG indicated that it
learned, upon review of Plaintiff's medical records, that the correct name for Defendant E. Holder
is Jonathan Holder, who is a private physician.

To allow Plaintiff to effect service on Defendant Jonathan Holder through the U.S.

Marshals Service, the Clerk of the Court is instructed to fill out a U.S. Marshals Service Process

 
Receipt and Return form (USM-285 form) for him. The service address for Defendant Holder is
170 Maple Avenue #109, White Plains, NY 10601. The Clerk is further instructed to issue a
summons and deliver to the Marshals Service all of the paperwork necessary for the Marshals
Service to effect service upon Defendant Holder.

It is Plaintiff's responsibility to ensure that service is made within 90 days of the date the
summons is issued and, if necessary, to request an extension of time for service. See Meilleur v.
Strong, 682 F.3d 56, 63 (2d Cir. 2012). Plaintiff must also notify the Court in writing if his address
changes, and the Court may dismiss the action if he fails to do so.

The Clerk of the Court is directed to mail a copy of this Order to Plaintiff and show proof
of service on the docket. The Clerk is also directed to change the docket and case caption to reflect

Defendant Holder’s correct name by substituting Jonathan Holder in place of E. Holder.

Dated: December 9, 2019 SO ORDERED.

White Plains, New York a

ELSON S. ROMAN
States District Judge

 
SERVICE ADDRESS

Dr. Jonathan Holder, MD
170 Maple Avenue # 109
White Plains, New York 10601

 
